 



Exhibit 10.39
THIRD AMENDMENT AGREEMENT
This Third Amendment Agreement dated as of August 17, 2007 (“Amendment”) is
entered into with reference to the Revolving Loan Agreement dated as of
November 22, 2005, as amended (the “Loan Agreement”), among KB HOME, a Delaware
corporation (“Borrower”), the Banks party thereto, and Bank of America, N.A., as
Administrative Agent. Borrower and the Administrative Agent, acting on behalf of
the Required Banks under the Loan Agreement, agree to amend the Loan Agreement
as follows:

1.  
Definitions. Capitalized terms used but not defined herein have the meanings set
forth in the Loan Agreement.
  2.  
Consent to Reduced Consolidated Interest Coverage Ratio. Administrative Agent
and Required Banks consent and agree, on a one time basis, as follows:

  (a)  
Notwithstanding the provisions of Section 6.11 of the Loan Agreement, with
respect to the Reduction Period (as defined below):

  (1)  
Subject to Section 2(h) of this Amendment, Borrower shall not permit the
Consolidated Interest Coverage Ratio, at the end of each of the first 8
consecutive Fiscal Quarters included within such period, to be less than 1.00 to
1.00.
    (2)  
Subject to Section 2(h) of this Amendment, Borrower shall not permit the
Consolidated Interest Coverage Ratio, at the end of the 9th Fiscal Quarter
included within such period, to be less than 1.50 to 1.00.
    (3)  
Following the date of this Amendment and during the Reduction Period, Borrower
shall not and shall not permit any of its Consolidated Subsidiaries to
(notwithstanding the provisions of Sections 6.4(e) and 6.12 of the Loan
Agreement), retire, redeem, purchase or otherwise acquire for value any shares
of capital stock or any warrant or right to acquire shares of capital stock or
any other equity security issued by Borrower, unless both of the following
conditions have been met:

  (A)  
the Consolidated Leverage Ratio at the end of the preceding Fiscal Quarter for
which a Compliance Certificate has been delivered pursuant to Section 7.2 of the
Loan Agreement is not greater than 0.90 to 1.00; and
    (B)  
no Default or Event of Default has occurred and is continuing or would result
therefrom.

  (b)  
If the Consolidated Interest Coverage Ratio at the end of any Fiscal Quarter
included within the Reduction Period is less than 2.00 to 1.00 but greater than
or equal to 1.50 to 1.00, Applicable Rates as of any date of determination
during the Reduction Period shall mean the following percentages per annum,
based upon the Applicable Pricing Level on that date, subject to the provisions
of Articles II and III of the Loan Agreement:

-1-



--------------------------------------------------------------------------------



 



                                              Applicable Letter of Applicable  
        Applicable   Credit Fee Pricing   Applicable Base   Commitment Fee  
Applicable Eurodollar Level   Rate Spread   Rate   Rate Spread
I
    0.000 %     0.200 %     0.750 %
II
    0.000 %     0.225 %     0.875 %
III
    0.000 %     0.250 %     1.000 %
IV
    0.000 %     0.275 %     1.250 %
V
    0.000 %     0.300 %     1.625 %

If the Consolidated Interest Coverage Ratio at the end of any Fiscal Quarter
included within the Reduction Period is less than 1.50 to 1.00 but greater than
or equal to 1.25 to 1.00, Applicable Rates as of any date of determination
during the Reduction Period shall mean the following percentages per annum,
based upon the Applicable Pricing Level on that date, subject to the provisions
of Articles II and III of the Loan Agreement:

                                              Applicable Letter of Applicable  
        Applicable   Credit Fee Pricing   Applicable Base   Commitment Fee  
Applicable Eurodollar Level   Rate Spread   Rate   Rate Spread
I
    0.000 %     0.225 %     0.875 %
II
    0.000 %     0.250 %     1.000 %
III
    0.000 %     0.275 %     1.125 %
IV
    0.000 %     0.300 %     1.375 %
V
    0.000 %     0.325 %     1.750 %

If the Consolidated Interest Coverage Ratio at the end of any Fiscal Quarter
included within the Reduction Period is less than 1.25 to 1.00 but greater than
or equal to 1.00 to 1.00, Applicable Rates as of any date of determination
during the Reduction Period shall mean the following percentages per annum,
based upon the Applicable Pricing Level on that date, subject to the provisions
of Articles II and III of the Loan Agreement:

                                              Applicable Letter of Applicable  
        Applicable   Credit Fee Pricing   Applicable Base   Commitment Fee  
Applicable Eurodollar Level   Rate Spread   Rate   Rate Spread
I
    0.000 %     0.250 %     1.000 %
II
    0.000 %     0.275 %     1.125 %
III
    0.000 %     0.300 %     1.250 %
IV
    0.000 %     0.325 %     1.500 %
V
    0.000 %     0.350 %     1.875 %

If the Consolidated Interest Coverage Ratio at the end of any Fiscal Quarter
included within the Reduction Period is less than 1.00 to 1.00, Applicable Rates
as of any date of determination during the Reduction Period shall mean the
following percentages per annum, based upon the Applicable Pricing Level on that
date, subject to the provisions of Articles II and III of the Loan Agreement:

-2-



--------------------------------------------------------------------------------



 



                                              Applicable Letter of Applicable  
        Applicable   Credit Fee Pricing   Applicable Base   Commitment Fee  
Applicable Eurodollar Level   Rate Spread   Rate   Rate Spread
I
    0.000 %     0.300 %     1.125 %
II
    0.000 %     0.325 %     1.250 %
III
    0.000 %     0.350 %     1.375 %
IV
    0.000 %     0.375 %     1.625 %
V
    0.000 %     0.400 %     2.000 %

With respect to any Fiscal Quarter included within the Reduction Period, any
change in the Applicable Rate resulting from a change in the Consolidated
Interest Coverage Ratio or Consolidated Leverage Ratio shall be effective as of
the first Business Day immediately following the date a Compliance Certificate
for such Fiscal Quarter is delivered pursuant to Section 7.2 of the Loan
Agreement; provided, however, that if a Compliance Certificate is not delivered
on or prior to a date required by Section 7.2 of the Loan Agreement, and if the
Compliance Certificate indicates that the Applicable Rate of Borrower will
increase (i.e., becomes less favorable to Borrower), the date of increase in the
Applicable Rate will be deemed to be the date upon which such Compliance
Certificate was due under Section 7.2 of the Loan Agreement, not the date upon
which such Compliance Certificate was delivered.
The Applicable Rates applicable with respect to the last Fiscal Quarter of the
Reduction Period shall continue to be effective until the first Business Day
following receipt by Administrative Agent of a Compliance Certificate delivered
pursuant to Section 7.2 of the Loan Agreement showing the Consolidated Interest
Coverage Ratio to be greater than or equal to 2.00 to 1.00.

  (c)  
“Reduction Period” means the one time period of 9 consecutive Fiscal Quarters
commencing with the beginning of the Fiscal Quarter chosen by Borrower. Borrower
shall designate the Reduction Period concurrently with its delivery to the
Administrative Agent of a Compliance Certificate for the first Fiscal Quarter of
such period by delivering its notice of designation (the “Reduction
Designation”) to Administrative Agent. The Reduction Designation is irrevocable
upon the Administrative Agent’s receipt thereof. For the avoidance of doubt, the
Reduction Period includes the Elimination Period.
    (d)  
Any failure to comply with Section 2(a) of this Amendment during the Reduction
Period shall constitute a failure to comply with Section 6.11 of the Loan
Agreement for purposes of Section 9.1 thereof.
    (e)  
Notwithstanding the provisions of Sections 2(a), 2(b) and 2(c) of this
Amendment, if the Consolidated Interest Coverage Ratio for any Fiscal Quarter
included within the Reduction Period as set forth in a Compliance Certificate
delivered pursuant to Section 7.2 of the Loan Agreement is equal to or greater
than 2.00 to 1.00, the provisions set forth in Sections 2(a) and 2(b) of this
Amendment shall cease to apply as of the date of delivery of such Compliance
Certificate. If a subsequent Compliance Certificate delivered pursuant to
Section 7.2 of the Loan Agreement for a Fiscal Quarter included within the
Reduction Period shows a Consolidated Interest Coverage Ratio less than 2.00 to
1.00 as of the end of the Fiscal Quarter covered by such Compliance Certificate,
the

-3-



--------------------------------------------------------------------------------



 



     
provisions set forth in Sections 2(a) and 2(b) of this Amendment shall again
begin to apply as of the date of delivery of such Compliance Certificate.

  (f)  
During the Reduction Period, Section 6.10 of the Loan Agreement shall be amended
to read in its entirety as follows:

  6.10  
Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be, at
the end of any Fiscal Quarter, greater than:

  (a)  
2.00 to 1.00 (if the Consolidated Interest Coverage Ratio at the end of that
Fiscal Quarter is greater than or equal to 1.50 to 1.00);
    (b)  
1.50 to 1.00 (if the Consolidated Interest Coverage Ratio at the end of that
Fiscal Quarter is less than 1.50 to 1.00 but greater than or equal to 1.25 to
1.00); or
    (c)  
1.25 to 1.00 (if the Consolidated Interest Coverage Ratio at the end of that
Fiscal Quarter is less than 1.25 to 1.00).

  (g)  
“Elimination Period” means the one time period of up to 4 consecutive Fiscal
Quarters (all of which must occur within the Reduction Period) commencing with
the beginning of a Fiscal Quarter contained within the Reduction Period chosen
by Borrower. Borrower shall designate the Elimination Period concurrently with
its delivery to the Administrative Agent of a Compliance Certificate for the
first Fiscal Quarter of such period by delivering its notice of designation (the
“Elimination Designation”) to Administrative Agent. The Elimination Designation
is irrevocable upon the Administrative Agent’s receipt thereof.
    (h)  
Notwithstanding any other provisions of this Amendment or the Loan Agreement:

  (1)  
During the Elimination Period, Borrower shall not be subject to the provisions
of Sections 2(a)(1) and 2(a)(2) of this Amendment and Section 6.11 of the Loan
Agreement; provided, however, that a Compliance Certificate delivered pursuant
to Section 7.2 of the Loan Agreement shall include a calculation of the
Consolidated Interest Coverage Ratio at the end of each Fiscal Quarter included
within the Elimination Period.
    (2)  
During the Elimination Period, Borrower shall not permit the Consolidated
Leverage Ratio to be greater than 1.10 to 1.00.
    (3)  
Upon delivery of the Elimination Designation, Borrower shall establish an
interest-bearing interest reserve account with Administrative Agent (the
“Reserve Account”) and shall maintain at all times (except as otherwise provided
below) in such interest reserve account cash deposits in an amount (the “Minimum
Reserve Amount”) equal to the Consolidated Interest Expense for the then most
recently completed Fiscal Quarter, as shown in the Compliance Certificate for
such Fiscal Quarter delivered pursuant to Section 7.2 of the Loan Agreement,
times 4.
       
Any deficiency in the Minimum Reserve Amount or redeposit of the Minimum Reserve
Amount, as required per the terms set forth below, shall be funded into

-4-



--------------------------------------------------------------------------------



 



     
the Reserve Account within one Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.2 of the Loan
Agreement, subject to the following:

  (A)  
if a Compliance Certificate is not delivered on or prior to a date required by
Section 7.2 of the Loan Agreement, an amount equal to 10% of the then effective
Minimum Reserve Amount shall be additionally funded into the Reserve Account
within 3 Business Days immediately following the date upon which such Compliance
Certificate was due under Section 7.2 of the Loan Agreement; and
    (B)  
if, as a result of any restatement of or other adjustment to the financial
statements of Borrower or a calculation error, Borrower or Administrative Agent
determines that (i) the Consolidated Interest Expense as calculated by Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Interest Expense would have resulted in an increase in the Minimum
Reserve Amount, an amount equal to such increase shall be additionally funded
into the Reserve Account within 3 Business Days immediately following the date
of such determination by Borrower or Administrative Agent.

Borrower may withdraw all amounts deposited in the Reserve Account on the first
Business Day following receipt by the Administrative Agent of Compliance
Certificate(s) delivered pursuant to Section 7.2 of the Loan Agreement with
respect to a Fiscal Quarter of the Elimination Period (other than the first
Fiscal Quarter of the Elimination Period) showing that:

  (C)  
the Consolidated Interest Coverage Ratio is greater than or equal to 1.00 to
1.00; and
    (D)  
no Default or Event of Default has then occurred and is continuing at the time
of withdrawal (and Borrower delivers a certificate of a Senior Officer to this
effect).

But, if at the end of any Fiscal Quarter of the Elimination Period following
when such release of the Minimum Reserve Amount was previously permitted
pursuant to the terms above the Borrower submits a Compliance Certificate
required by Section 7.2 of the Loan Agreement showing that the Consolidated
Interest Coverage Ratio is less than 1.00 to 1.00, then Borrower shall redeposit
and maintain the Minimum Reserve Amount in the Reserve Account until such time
as:

  (E)  
the Borrower submits a Compliance Certificate required by Section 7.2 of the
Loan Agreement establishing that the Consolidated Interest Coverage Ratio is:

  (i)  
greater than or equal to 1.00 to 1.00 during the Elimination Period;

-5-



--------------------------------------------------------------------------------



 



  (ii)  
greater than or equal to the then applicable Consolidated Interest Coverage
Ratio requirement that would be imposed by Sections 2(a)(1) or 2(a)(2) of this
Amendment during the Reduction Period (other than the Elimination Period); or
    (iii)  
in compliance with Section 6.11 of the Loan Agreement (without giving effect to
this Amendment) at the end of any Fiscal Quarter ending after the Reduction
Period; and

  (F)  
no Default or Event of Default has then occurred and is continuing.

Notwithstanding the foregoing, Borrower may withdraw any amounts from the
Reserve Account that exceed the amount of Consolidated Interest Expense for the
then most recently completed Fiscal Quarter, as shown in the Compliance
Certificate for such Fiscal Quarter delivered pursuant to Section 7.2 of the
Loan Agreement, times 4, provided, that no Default or Event of Default has then
occurred and is continuing at the time of withdrawal (and Borrower delivers a
certificate of a Senior Officer to this effect).
Borrower’s failure to comply with the provisions of any of Sections 2(h)(2) or
2(h)(3) of this Amendment shall constitute an Event of Default.

  (i)  
For the avoidance of doubt, during the Elimination Period, the definition of
“Unrestricted Cash” set forth in Section 1.1 of the Loan Agreement shall exclude
all amounts deposited in the Reserve Account.

3.  
Permanent Amendments to Loan Agreement.

  (a)  
The definition of “Applicable Pricing Level” set forth in Section 1.1 of the
Loan Agreement shall be amended by adding the following paragraph at the end of
the definition:

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or a calculation error, Borrower or Administrative Agent
determines that (i) the Consolidated Leverage Ratio or Consolidated Interest
Coverage Ratio as calculated by Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio or
Consolidated Interest Coverage Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent, for the account of the applicable Bank, promptly on demand
by Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to Borrower under the Bankruptcy Code of the
United States of America, automatically and without further action by
Administrative Agent, any Bank, or any Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Bank, or any
Issuing Bank, as the case may be, under Section 2.5(c)(iii), Section 2.5(j) or
Section 3.7 or under Article IX. Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

-6-



--------------------------------------------------------------------------------



 



  (b)  
The definition of “Consolidated EBITDA” set forth in Section 1.1 of the Loan
Agreement shall be amended to read in its entirety as follows:

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, minus (b) interest income to the extent included in
calculating Consolidated Net Income for such period, plus (c) any extraordinary
loss reflected in such Consolidated Net Income, minus (d) any extraordinary gain
reflected in such Consolidated Net Income, plus (e) Consolidated Interest
Expense for such period, plus (f) the aggregate amount of federal, state and
foreign income taxes payable by Borrower and its Consolidated Subsidiaries for
such period, plus (g) depreciation, amortization and all other non-cash expenses
of Borrower and its Consolidated Subsidiaries for such period, in each case as
determined in accordance with Generally Accepted Accounting Principles
consistently applied, plus (h) any Distributions made in Cash by KB France to
Borrower during such period, and in the case of items (e), (f) and (g), only to
the extent deducted in the determination of Consolidated Net Income for such
period.

  (c)  
The definition of “Consolidated Interest Expense” set forth in Section 1.1 of
the Loan Agreement shall be amended to read in its entirety as follows:

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest, fees, charges and related expenses (but excluding premiums and
non-cash amounts arising as a result of prepayment or extinguishment of
Indebtedness) paid or payable to a lender by Borrower and its Consolidated
Subsidiaries on a consolidated basis in connection with borrowed money
(including any capitalized interest and accretion of original issue discount on
long-term debt) and the interest portion of any capitalized lease payments less
interest income of Borrower and its Consolidated Subsidiaries on a consolidated
basis.

  (d)  
The definition of “Consolidated Total Indebtedness” set forth in Section 1.1 of
the Loan Agreement shall be amended to read in its entirety as follows:

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness and Contingent Guaranty Obligations of Borrower and its
Consolidated Subsidiaries on a consolidated basis on that date (without
duplication for any guaranty by Borrower of a Consolidated Subsidiary’s
Indebtedness or any guaranty by a Consolidated Subsidiary of either Borrower’s
or another Consolidated Subsidiary’s Indebtedness or otherwise) minus (a) all
Indebtedness and Contingent Guaranty Obligations of Financial Subsidiaries on a
consolidated basis (but only to the extent that such Financial Subsidiaries are
also Consolidated Subsidiaries and there is no recourse to Borrower or any other
Consolidated Subsidiary) on that date minus (b) all Indebtedness and Contingent
Guaranty Obligations of Foreign Subsidiaries of the Borrower on a consolidated
basis (but only to the extent that such Foreign Subsidiaries of the Borrower are
also Consolidated Subsidiaries and there is no recourse to Borrower or any other
Consolidated Subsidiary or any of their respective Property) on that date minus
(c) the amount, if any, by which the aggregate Cash and Cash Equivalents
(exclusive of any amount maintained in any interest reserve account required by
this Agreement) of Borrower and its Consolidated Subsidiaries (other than the

-7-



--------------------------------------------------------------------------------



 



Financial Subsidiaries and Foreign Subsidiaries) on a consolidated basis on that
date are in excess of $15,000,000.

  (e)  
Section 6.9 of the Loan Agreement shall be amended to read in its entirety as
follows:

  6.9  
Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth to be,
at the end of any Fiscal Quarter, less than an amount equal to (a)
$2,000,000,000, plus (b) an amount equal to 50% of aggregate of the cumulative
Consolidated Net Income for each Fiscal Quarter contained in the fiscal period
commencing on September 1, 2007 and ending as of the last day of such Fiscal
Quarter (provided that there shall be no reduction hereunder in the event of a
consolidated net loss in any such Fiscal Quarter), plus (c) an amount equal to
50% of the cumulative net proceeds received by Borrower from the issuance of its
capital stock subsequent to August 31, 2007.

4.  
Consent Fee. Borrower agrees to pay to the Administrative Agent, for the account
of each “Consenting Bank” (as defined in Annex I), a fee equal to 0.200% of the
Pro Rata Share of the Commitment held by such Consenting Bank (the “Consent
Fee”). The Consent Fee shall be payable to the Consenting Banks only if
Consenting Banks constitute Required Banks and shall be paid by Borrower
promptly after receipt of consents from Required Banks. Upon payment by
Borrower, the Consent Fee received by each Consenting Bank shall be fully earned
and nonrefundable.
  5.  
Conditions Precedent. The effectiveness of this Amendment is conditioned upon
the receipt by the Administrative Agent of:

  (a)  
a projected income statement, projected balance sheet and projections of
Borrower’s Consolidated Interest Coverage Ratio, Consolidated Leverage Ratio and
Consolidated Tangible Net Worth (collectively, the “Projections”);
    (b)  
written consents to the execution, delivery and performance hereof from the
Required Banks under the Loan Agreement;
    (c)  
the Consent Fee from the Borrower in the amount payable to each Consenting Bank;
and
    (d)  
such other fees and expenses in such amounts and at such times as heretofore set
forth in a letter agreement between Borrower and the Administrative Agent and as
otherwise required under the Loan Agreement.

6.  
Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Banks that:

  (a)  
No Default or Event of Default has occurred and remains continuing and that each
of the representations and warranties of Borrower (other than the
representations and warranties contained in Sections 4.4(a), 4.6, 4.9, 4.18 and
4.19 of the Loan Agreement) contained in Article IV of the Loan Agreement (each
as updated from time to time in accordance with the terms of the Loan Agreement,
and except that the financial statements referred to in Section 4.7(a) of the
Loan Agreement shall be deemed to refer to the most recent financial statements
delivered pursuant to Section 7.1(a) of the Loan Agreement and the Borrowing
Base Certificate referred to in Section 4.7(b) of the Loan Agreement shall be

-8-



--------------------------------------------------------------------------------



 



     
deemed to refer to the most recent Borrowing Base Certificate delivered pursuant
to Section 2.8 of the Loan Agreement) is true and correct in all material
respects as of the date hereof (other than those which relate by their terms
solely to another date).

  (b)  
As of the date hereof, the assumptions upon which each of the Projections are
based are believed by management of Borrower to be reasonable and consistent
with other assumptions and facts known to Borrower as of the date hereof.
Nothing in this Section 6(b) shall be construed as a representation or warranty
as of any date other than the date hereof or that any of the Projections will in
fact be achieved by Borrower.
    (c)  
Without expanding the scope of the representations and warranties set forth in
Section 6(b), the information provided by Borrower to the Banks in connection
with this Amendment, taken as a whole, has not contained any untrue statement of
a material fact and has not omitted a material fact necessary to make the
statements contained therein, taken as a whole, not misleading under the
totality of the circumstances existing at the date such information was provided
and in the context in which it was provided.

7.  
Updated Projections. Borrower shall, upon the reasonable request of
Administrative Agent, provide updates to the Projections during the Reduction
Period. Each update shall be based upon the Projections then most recently
formulated by Borrower.
  8.  
Effect of One Time Consent; Confirmation. Except to the limited extent expressly
set forth in this Amendment, no consent or waiver, express or implied, by the
Administrative Agent or any Bank to or for any breach of or deviation from any
covenant, condition or duty by any Loan Party may be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.
In all other respects, the terms of the Loan Agreement and the other Loan
Documents are confirmed.

[signatures continued on following page]

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

                  KB HOME, a Delaware corporation    
 
           
 
  By:   /s/ Kelly K. Masuda
 
Kelly K. Masuda    
 
           
 
  Its:   Senior Vice President, Treasurer    
 
                BANK OF AMERICA, N.A., as Administrative Agent and as a Bank    
 
           
 
  By:   /s/ Mark Mokelke
 
Mark Mokelke    
 
           
 
  Its:   Vice President    

